We can find no fault with the portions of the trial court's oral charge made the basis of exceptions by appellant. The court did no more than tell the jury that defendant's (appellant's) testimony should be considered in the light of all the other testimony in the case, and this was permissible.
The other exceptions reserved have each been examined, and in none of the rulings complained of do we find prejudicial error. The case seems to have been fairly tried, and the judgment is affirmed.
Affirmed.